DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered. 
Claims 1, 16, and 18-19 have been amended, and claim 23 has been canceled. Claims 1-8, 16-22, and 24-31 have been examined.

Response to Arguments/Amendments
The prior claim objections and the rejection under 35 USC § 101 are withdrawn in view of the claim amendments.
Applicant’s arguments, see pp. 21 and 23, filed 5/11/2021, with respect to the 35 USC § 103 rejection have been fully considered and are persuasive.  The rejections of claims 1-8, 16-22, and 24-31 under 35 USC § 103  have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Brokaw, on 5/21/2021. During the interview, it was agreed to amend claims 24 and 25 to correct antecedent basis issues.
The application has been amended as follows: 

IN THE CLAIMS
	In line 1 of claim 24, please delete “23” and insert “18”.

	In line 1 of claim 25, please delete “23” and insert “18”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments are persuasive. While U.S. Patent Application Publication 2017/0250879 by Chadha broadly discloses identification of devices on a network, neither Chadha or the other cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations,  
wherein at least one source from which the two or more agents gather said observation data includes a catalog dataset comprising product information for at least one hardware manufacturer; … the classification module assigning a particular device category to each of the plurality of nodes based on the observation data and a probabilistic node model, wherein the probabilistic node model considers two or more of a set of probabilities to ascertain a recommended device category for a particular node, wherein the set of probabilities include: a first probability based on a manufacturer associated with the particular node, a second probability based on operating system associated with the particular node, a third probability based on other nodes in a local vicinity of the particular node on the network, and a fourth probability based on an administrator web page associated with the particular node.
These limitations are present in each of independent claims 1, 16, and 19.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-8, 16-22, and 24-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Rutten/Primary Examiner, Art Unit 2121